Case 8:20-cv-01020-SDM-SPF Document 28 Filed 07/07/20 Page 1 of 1 PageID 202


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   US INCOME PARTNERS, LLC,

          Plaintiff,

   v.                                                 CASE NO. 8:20-cv-1020-T-23SPF

   ACORE CAPITAL MORTGAGE, LP,

         Defendant.
   ____________________________________/

                                          ORDER

          An order refers this action to mediation. Until the conclusion of the national

   emergency declared by President Trump in Proclamation No. 9994, 85 F.R. 15337,

   on March 13, 2020, a mediation participant can satisfy the attendance requirement of

   both Local Rule 9.05(c) and the mediation order by participating by video conference

   in the mediation. However, participation by telephone will not satisfy the personal

   attendance requirement unless in the discretion of the mediator participation by

   video is infeasible due to circumstances beyond the control of the parties and their

   counsel. Any party who wishes to appear by video must notify the mediator

   reasonably in advance of the mediation to enable the mediator to prepare

   satisfactorily.

          ORDERED in Tampa, Florida, on July 7, 2020.
